 

Exhibit 10.1

 

English Translation

 

of

 

Project Financing Loan Contract

Contract Number: CSHD(2013)67

 

The Borrower (Party A): Shaanxi Guangxia Investment Development Group Limited
Legal Representative: ZHU Xiaojun     The Lender (Party B): China Construction
Bank Corporation, Hanzhong Branch Responsible Person: CHEN Yong

 

Due to the need of development and construction of Guangxia Mingzhu Beiyuan
Residential Area project, Party A requests a loan from Party B and Party B
agrees to issue a loan to Party A. The two parties have entered into the
following agreement.

 

Article ILoan Amount

 

Party A borrows the amount of RMB 150,000,000.00 from Party B.

 

Article IIPurpose of the Loan and Source of Repayment

 

Party A must use the loan in the investment for the project and shall not change
the purpose of the loan without Party B’s written consent.

 

For details of the project (the “Project”) for which the loan hereunder is
intended, the specific use of the loan and the source of repayment, see Appendix
1 “Basic Information on the Project and the Loan” attached hereto.

 

Article IIITerm of the Loan

 

The term of the loan is 36 months, starting from August 23, 2013 to August 20,
2016.

 

If the starting date of the term of the loan hereunder is inconsistent with that
on the loan disbursement note (hereinafter, “Loan Note”), the starting date of
the term should be the date actually recorded in the loan note for the first
disbursement of the loan and the due date for the loan stipulated in Article 1
will be adjusted accordingly.

 

 

 

 

Article IVCalculation and Settlement of Interest Rate and Penalty Interest Rate
of the Loan

 

1.           Interest rate of the loan

The interest rate for the loan hereunder is the annual rate and the rate is the
floating rate, i.e., 5% upward from the bench mark rate on the date when the
interest accrues and, before the full repayment of the loan principal and
interest hereunder, the rate will be adjusted once every 12 months based on the
aforementioned float rate.

 

2.           Penalty interest rate

(1)If Party A fails to use in the loan in accordance with the purpose stated
herein, the penalty rate is that floated upward 100% from the loan interest
rate; and if the loan interest rate is a floated rate and is adjusted as
specified in Section IV.1 herein, the penalty rate will also be adjusted
accordingly.

 

(2)The penalty rate for the past-due loan is that floated upward 50% from the
loan interest rate; and if the loan interest rate is a floated rate and is
adjusted as specified in Section IV.1 herein, the penalty rate will also be
adjusted accordingly.

 

(3)If the loan is both past due and misused, the penalty rate should be the
higher of the above and compounded.

 

3.           The interest accruing date means the date when the first
disbursement of the loan hereunder is deposited into the loan disbursement
account (“Loan Disbursement Account”) specified in Article VI herein.

 

4.           The interest on the loan starts to accrue on the date when the loan
fund is deposited into the loan disbursement account. The interest on the loan
hereunder accrues on a daily basis, and the daily rate = annual rate/360. If
Party A fails to pay interest on the interest settlement date, then compound
rate will be assessed on the following day.

 

5.           Interest settlement

 

The interest on the loan hereunder is settled monthly and the settlement date is
the 20th of each month.

 

Article VRelease and Disbursement of the Loan

 

1.           Pre-conditions for the release of the loan

 

Only upon the satisfaction of the following pre-conditions will Party B has the
obligation to release the loan, unless such pre-conditions are waived in part or
in entirety by Party B:

(1)Party A has completed all approval, registration, delivery, insurance and
other procedures in connection with the loan hereunder;

(2)Party A has provided guarantee, if any, at Party B’s request and such
guarantee has already become, and will remain, effective;

 

2

 

 

(3)Party A has set up accounts for loan disbursement and repayment in accordance
with Party B’s specifications;

(4)There has been no occurrence of events of breach set forth herein on Party
A’s part or of any situation that may threaten Party B’s claims;

(5)The release of the loan hereunder is not forbidden or restricted by any law,
regulation or by any competent authority;

(6)The full amount of capital in proportion to the loan to be released has been
in place and the actual progress of the project matches the amount of investment
already made;

(7)Party A’s key financial indicators remain satisfactory as provided in
Appendix 2 “Financial Indicators Conditions and Restrictions”;

(8)If any single payment is in excess of 5% (i.e., ¥47,260,000.00) of the total
investment for the project or in excess of ¥5,000,000.00, then Party A must
provide relevant documents to Party B before the release of the loan. Whichever
is the case, the documents provided to Party B must include:

Loan disbursement note signed by Party A, and payment settlement note signed by
Party A, document of proof evidencing the use of the capital fund, the trading
documents corresponding to such single payment and other documents requested by
Party B.

(9)If the amount of any single payment is other than stated above, Party A must
provide the corresponding loan use plan with regard to the loan amount and other
documents requested by Party B.

(10)All documents provided by Party A to Party B must be legal, authentic,
complete, accurate and valid.

(11)If, in accordance with Section V.1.(9) herein, Party B requires that Party
A, an independent agent and the contractor jointly inspect the progress of the
project and issue joint certification, such joint certification must be
confirmed and signed by the representatives of all certifying parties.

(12)Other conditions;

[ Restrictions on, or bank approval for, certain corporate financial events
(dividends, equity, debt financing, guarantee, etc.)]

 

2.           Fund use plan

 

To apply for the use of the loan fund at any time, based on the actual project
need.

 

3.           Party A must use the loan in accordance with the provisions
specified in Section V.2 herein; Party A shall not withdraw, postpone, split or
cancel the loan without Party B’s written consent.

 

4.           If Party A uses the loan fund separately, the due date for such
fund must still be determined in accordance with the provisions of Article III
herein.

 

5.           Disbursement entrusted to Party B

 

3

 

 

(1)Whichever the case may be of the those set forth in 1.(8) in this Article,
Party A must entrust Party B to disburse the loan fund to Party A’s trading
partner. Party A must not disburse such fund directly to its trading partner.

(2)Under the entrustment method, Party B will transfer the loan fund into the
loan disbursement account and then pay such fund directly through the
disbursement account into the account of Party A’s trading partner.

(3)Party B will conduct formal review of the disbursement amount, time,
recipient, method and account involved based the documents provided by Party A
and will disburse such loan fund only upon satisfactory result of such review.

(4)Such formal review by Party B does not constitute Party A’s confirmation of
the authenticity or legal compliance of any trades in question, nor does it
constitute any involvement in any dispute between Party A and its trading
partners or assumption of any of Party A’s obligations. Party A must compensate
Party B for any losses resulting from such entrusted disbursement.

(5)Under the entrustment method, if the loan fund disbursed fails to be
deposited successfully into the account of Party A’s trading partner due to
erroneous information provided by Party A, the consequences should be handled as
follows:

a.Party A must be responsible for all losses suffered by Party A’s trading
partner resulting from such failure to have the fund successfully disbursed and
must also be responsible for all losses suffered by Party B;

b.Party A shall not dispose of this portion of the fund in any manner;

c.Party A must perform the obligation to re-submit documents or corrected
documents within 2 business days.

If Party A breaches any of the provisions above, Party B shall have the right to
recall in advance that portion of the loan fund.

(6)Party A must be responsible for all risks, liabilities and losses as a result
of the disbursement failure, mistake or delay due to any fault not on Party B’s
part and be responsible for any resulting losses suffered by Party B.

 

6.           Party A must be responsible for all risks, liabilities and losses
as a result of the disbursement account being frozen or withheld by any
competent authority after any loan fund has been disbursed into it and must also
be responsible for all losses suffered by Party B.

 

Article VIUse and Monitoring of the Accounts

 

1.           Loan disbursement account

 

Party A must set up such loan disbursement account with Party A 3 business days
after the execution of this contract and before the first disbursement and such
account is to be used for the disbursement and repayment of all the loan funds
hereunder.

 

4

 

 

2.           Loan repayment reserve account

 

Party A must, within 5 business days after this contract become effective, set
up a special account, or use an existing account (account No.
61001655100052508029), with Party B as repayment reserve account.

 

100% of the project’s or Party A’s cash revenue must be deposited into this
account.

 

3.           [n/a]

 

4.           Party B shall have the right to monitor the following account set
up by Party A with Party B:

Account No. 61001655100059000888.

 

Article VIIRepayment

 

1.           Principles of repayment

 

Repayment by Party A hereunder should be made in accordance with the following
principles:

 

Party B shall have the right to apply the repayment first to all the fees
advanced by Party B and expenses incurred by Party B in realizing its claims,
then to interest payment and then to the principal. With regard to the
outstanding portion of the loan and interest that are past due for 90 days or
other amount required by law or regulation or stipulated otherwise, the
repayment by Party A will be applied such principal and then interest after the
repayment of the amounts mentioned above.

 

2.           Interest payment

 

Party A must pay interest to Party B on interest settlement days and pay all
interest with the last repayment of the loan principal.

 

3.           Plan for repayment of principal

 

The repayment of the loan principal will be performed in accordance with “Real
Estate Loan Closed Management Agreement” (Contract No. (2013)01) between the two
parties.

 

4.           Repayment method

 

Party A must have sufficient fund in the repayment reserve account or other
accounts set up with Party B prior to the repayment date specified herein and
transfer such fund to Party B as repayment (Party B also has the right to deduct
funds from such accounts as repayment).

 

5

 

 

5.           Early repayment

 

If Party A desires to repay the loan principal early, Party A must submit
application to Party B 30 business days in advance and, upon approval by Party
B, may repay portion or all of the loan principal.

 

If Party B approves Party A’s early repayment, Party B has the right to charge
an amount of compensation, which is to be determined through negotiation.

 

Article VIIIParty A’s Rights and Obligations

 

1.           Party A’s rights

(1)The right to demand that Party B disburse the loan in accordance with the
provisions herein;

(2)The right to use the loan in accordance with the provisions herein;

(3)The right to apply to Party B to extend the term of the loan, provided that
Party B’s conditions are met;

(4)The right to request that Party B maintain confidential all financial
material and commercial secrets regarding Party A’s production and operation,
except where there requirements by law and regulations or stipulations elsewhere
between the two parties;

(5)The right to refuse bribery from Party B or its employees and to report any
such illegal activities.

 

2.           Party A’s obligations

(1)The obligation to withdraw and repay the loan and interest and to assume all
fees set forth here herein;

(2)The obligation to provide financial documents and business reports at Party
B’s request and ensure that such material are valid, truthful, complete,
accurate and effective with no misleading information or withholding of material
financial facts;

(3)The obligation to notify Party B within 3 business days the occurrence of any
adverse events that affect Party A’s repayment abilities and of any changes to
Party A’s name, contact information, corporate documents and registration event.

(4)The obligation to use the loan in accordance with the purpose specified
herein and to assist Party B in its review and monitoring of Party A’s
operations, financial situation and the use of the loan; Party B must not engage
in any activities in order to evade debt obligations or to obtain bank credit;

(5)The obligation to comply with the state environmental regulations in its
operation and construction activities;

(6)The obligation not to provide guarantee to any third party before the
repayment of the loan and interest hereunder;

(7)The obligation to report any related party transactions if such transactions
involve amount in excess of 10% of Party A’s net assets;

 

6

 

 

(8)The obligation to ensure that the construction project has proper government
approval, that it will not violate any law or regulation, that the project
capital and other financing are on schedule and in place and that the project
progresses on schedule;

(9)The obligation to obtain Party B’s written consent if Party A engages in any
merger, spin-off, transfer of equity, external investment and substantial
increase of debts. However, Party B’s consent shall not preclude its right to
take other remedial measures to protect and exercise its claims;

(10)The obligation to provide to Party B on the quarterly basis loan
disbursement reports.

(11)Party A must assist Party B in its review and monitoring of Party A’s
operations, financial situation and the construction project and request that
the project contractor assist Party B in such review and monitoring.

(12)Party A must have Party B as the first beneficiary of the insurance policy
placed on the project.

(13)Party A must enter into construction contractor agreement, commercial
insurance policy and construction completion guarantee contract in accordance
with Party B’s requirements in order to reduce to the maximum extent the risk of
construction cycle.

(14)Party A must enter into long-term supplier’s agreement and use other means
to diffuse construction cycle risk.

 

Article IXParty B’s Rights and Obligations

 

1.           Party B has the right to demand that Party A repay the loan
principal, interest and associated fees on time, to manage and control the
disbursement of the loan, to monitor the revenue cash flow of the project and
Party A’s operations and to exercise other rights provided herein;

 

2.           Party B has the right to engage, or ask Party A to engage, a
qualified independent intermediary to provide legal, tax, insurance, technical,
environmental protection and regulatory compliance opinions and services.

 

3.           Party B has the right to require that Party B, an independent agent
and the contractor to jointly inspect the project progress and provide joint
certification.

 

4.           Party B must release the loan in accordance with the provisions
herein, except when due to other causes on Party A’s part;

 

5.           Party B must confidential all financial material and commercial
secrets regarding Party A’s production and operation, except where there
requirements by law and regulations or stipulations elsewhere between the two
parties;

 

6.           Party B shall not provide bribery to or solicit bribery from Party
A and its employees;

 

7

 

 

7.           Party B must not engage in any activities harmful to Party A’s
interests.

 

Article XLiabilities for Breach and Remedial Measures to Protect Party B’s
Claims

 

1.           Breaches by Party B and liabilities

(1)Party A may demand that Party B continue to release the loan in accordance
with the provisions herein if Party B refuses to do so without any proper
reason;

(2)If Party B received any interest or fees in violation of state laws or
regulations, Party A shall have the right to demand that Party B refund such
interest and fees.

 

2.           Breaches by Party A

(1)Party A violates any of the provisions or any of its obligations set forth
herein;

(2)Party A explicitly states or shows by its behavior that it will not perform
any of its obligations hereunder.

 

3.           Events that may harm Party B’s claims

(1)Upon the occurrence of any of the following that, in Party B’s view, may harm
Party B’s claims: subcontracting, entering into receivership, spin-off, merger
(M&A), joint operation, joint venture, partnership, contracting, leasing,
reorganization, structuring, decrease of registered capital, substantial
increase of debt, being forced to suspend business, file bankruptcy or dissolve,
change of controlling person/shareholder, transfer of major assets, being
sanctioned and assessed penalty fee of large amount, having business
registration or permit revoked, involvement in major legal dispute, material
deterioration of financial situation or operation or credit worthiness, and
inability of its legal representative to perform normal duties;

(2)Upon the occurrence of any of the following that, in Party B’s view, may harm
Party B’s claims: failure to perform other debt obligations, transfer of assets
at low price or without compensation, waiver of any third party’s debt, or
provide guarantee to a third party; Party A’s financial indicators fail to meet
the requirements specified in “Financial Indicators Conditions and
Restrictions;” Party A fails to disburse the loan fund in accordance with the
provisions herein or attempts to evade debt; progress of the project falls
behind the progress of the use of the funds; any irregular activities in Party
A’s repayment reserve account or project revenue account).

(3)Party A’s shareholder abuses the corporate legal person status or shareholder
limited liability status to evade debt;

(4)Any of the pre-conditions for the release of the loan fails to remain
satisfied;

(5)Upon the occurrence of any of the following on the part of the guarantor:

 

8

 

 

a.Violation of any of the provisions in the guarantee contract or the
representations and warranties therein contain falsehood, mistakes and
omissions;

b.The guarantor experiences or engages in subcontracting, entering into
receivership, spin-off, merger (M&A), joint operation, joint venture,
partnership, contracting, leasing, reorganization, structuring, decrease of
registered capital, substantial increase of debt, being forced to suspend
business, file bankruptcy or dissolve, change of controlling person/shareholder,
transfer of major assets, being sanctioned and assessed penalty fee of large
amount, having business registration or permit revoked, involvement in major
legal dispute, material deterioration of financial situation or operation or
credit worthiness, and inability of its legal representative to perform normal
duties, thus affecting the guarantor’s ability to provide guarantee;

(6)Any pledge or mortgage experiences the following:

a.Being appropriated, confiscated, recalled or relocated by the state as a
result of the activities of any third party, or being damaged or lost or its
value being reduced for any reason;

b.The pledged or mortgaged property being frozen, withheld, auctioned or taken
into receivership or involved in any dispute;

c.Violation of any of the provisions in the pledge/mortgage contract by the
pledgor or mortgagor or the representations and warranties therein contain
falsehood, mistakes and omissions;

d.Other situations that are harmful to Party B’s pledgee’s right or mortgagee’s
right;

(7)Guarantee is not established, or is invalid, withdrawn or cancelled; the
guarantor explicitly states or shows by its behavior that it will not perform
any of its obligations; the guarantor loses its ability to provide guarantee; or

(8)Other situations which, in Party B’s view, are harmful to Party B’s claims
hereunder.

 

4.           Party B’s remedial measures

 

Upon the occurrence of any of the events set forth in Section X.2 or Section X.3
above, Party B has the right to exercise one or more of the rights below:

(1)The right to suspend the release of the loan;

(2)The right to declare the loan immediately due and demand that Party A
immediately repay the loan principal, interest and the associated fees;

(3)The right to demand that Party A pay penalty if Party A fails to disburse the
loan in accordance with the provisions herein;

(4)The right to assess penalty interest and compound interest if Party A fails
to use the loan for the purposed specified herein;

(5)The right to charge penalty interest and compound interest if Party A fails
to repay the loan principal and interest on time.

 

9

 

 

(6)Other remedial measures including but not limited to deducting any
corresponding amount from Party A’s accounts with Party B, exercising guarantee
right, demand that Party A provide other guarantee, and dissolve this contract.

 

Article XIMiscellaneous

 

1.           Assumption of fees

 

(1)Party A must be responsible for all fees (including but not limited to legal
fees, arbitration fees, property management fees, exercise fees, appraisal fees,
auction fees, certification fees and attorney fees) as a result of Party A’s
breach of any of the provisions herein;

(2)Other fees in connection with this contract.

 

2.           Use of Party A’s information

 

Party A agrees that Party B may make inquiry on Party A’s credit in credit
database established by the People’s Bank of China and further agrees that Party
B may provide Party A’s information to such database. Party A also agrees that
Party B may reasonably use and disclose Party A’s information for business need.

 

3.           Collection by public announcement

 

If Party A is delinquent or has other breaches, Party B shall have the right to
report to the relevant authorities and to engage in collection through public
announcement in the news media.

 

4.           Validity of Party B’s record

 

Unless there are any evidence to the contrary, Party B’s internal accounting
records, loan notes, invoices and documents regarding the loan principal,
interest, fees and repayments will constitute valid document evidencing the
creditor/debtor relationship between Party A and Party B.

 

5.           Preservation of rights

 

Party B’s rights hereunder shall not affect or preclude any other rights
available under the law or statutes. Any tolerance or forgiveness of any breach
or any delay of exercising any right hereunder shall not affect any other rights
hereunder or under the law and statutes. Party B’s delay of exercising its
rights or non-exercise thereof does not constitute Party B’s forfeiture of such
rights or waiver by Party B of Party A’s obligations hereunder.

 

6.           In addition to the debts hereunder, if Party A has other debt
obligations toward Party B, Party B shall have the right to deduct any amount
corresponding to any debt due as repayment.

 

10

 

  

7.           If there is any change to Party A’s address or contact information,
Party A must immediately notify Party B or be responsible for any resulting
consequences.

 

8.           Party B has the right to deduct from Party A’s accounts with Party
B any amount corresponding to any amount payable.

 

9.           Dispute resolution

 

Any dispute arising from the performance of this contract must be resolved
through consultation; if such consultation fails, such dispute may be submitted
to the people’s court at Party B’s location for resolution.

 

During such legal proceedings, all other provisions that are not in dispute must
continue to be performed.

 

10.         This contract will become effective after it is signed by the
respective legal representative of both parties.

 

11.         This contract is in 6 counterparts.

 

12.         Other matters

(none)

 

Article XIRepresentations

 

1.           Party A is clearly aware of Party B’s scope of operation and limit
of authority.

 

2.           Party A has read all the provisions herein. Party B has already
explained the relevant provisions at Party A’s request. Party A fully
understands the meaning of the provisions herein.

 

3.           Party A’s execution of this contract and performance of its
obligations hereunder are in compliance with the law, regulations and statutes
as well as the provisions of Party A’s articles of association. Party A has
obtained all approval both internal and from state regulatory agencies.

 

4.           Party A meets the state requirements as an investment entity and
operational enterprise;

 

5.           The project is in compliance with the relevant state regulations
regarding property, land, environment and investment management and Party A has
completed all required management procedures for the project;

 

11

 

 

6.           Party A’s project is in compliance with the provisions of the state
policies regarding project investment capital;

 

7.           Party A and its controlling shareholder have sound credit and have
no major unfavorable records.

 

8.           Party A represents that there is no activity or situation in
violation of environmental regulation or any other law or statutes on the part
of Party A or its major affiliates and promises to further strengthen
environmental so social risk management and comply with all law and regulations.
Party A acknowledges that Party B has the right to monitor such management and
to request that Party A provide relevant reports. If any of the representations
above is false and Party A may cause environmental or social damage, Party B
shall have the right to suspend any credit extended to Party A, declare the loan
immediately due or take other remedial measures provided herein or available
under the law.

 



Party A: Shaanxi Guangxia Investment Development Group Limited Legal
Representative: /s/ ZHU Xiaojun     Party B: China Construction Bank
Corporation, Hanzhong Branch Responsible Person: /s/ [signature not legible]



 

August 23, 2013

 

12

 

 

Appendix 1:

 

Basic Information on the Project and the Loan

 

1.           Project Name: “Guangxia Mingzhu Beiyuan Residential Area”

 

2.           Total Investment Amount for the Project

 

RMB: Nine Hundred Forty-Five Million One Hundred Thirty Yuan even.

 

3.           Location of the Project: within the area where the Hanzhong City
old airport is.

 

4.           Project construction and operation status: the project broke ground
in the 4th quarter of 2012; now the underground foundation section of the
project has been completed; the majority of the residential buildings will be 2
to 5 stories; it is projected that the project will be completed in September
2014.

 

5.           Specific purpose of the loan hereunder: to be used for the
development and construction of the Guangxia Mingzhu Beiyuan Residential Area
project, including but not limited to the purchase of material and equipment,
interest payment, repay previous loan of the project.

 

6.           Source of repayment for the loan hereunder:

(1)          The source of repayment for the loan hereunder is: all operation
revenue of the project, including but not limited to project sales security
deposit, prepayment, down payment, good-faith deposit, one-time payment,
installment payment and personal residential mortgage loan (excluding personal
residential mortgage loan deposit); lease income from Party A’s lease operation
of the development project; and other sources.

 

(2)          Party A must use the revenue from the above source to repay the
loan hereunder according to the following schedule (time, frequency and method):

 

First year: repay ¥10,000,000.00 on May 20, 2014 and ¥20,000,000.00 on August
20, 2014;

Second year: repay ¥40,000,000.00 on February 20, 2015 and ¥40,000,000.00 on
August 20, 2015;

Third year: year: repay ¥30,000,000.00 on February 10, 2016 and ¥10,000,000.00
on August 20, 2016.

 

Party A must ensure that the source of repayment remains valid and the repayment
fund is sufficient and stable.

 

7.           Others: none.

 

13

 

 

Appendix 2:

 

Financial Indicators Conditions and Restrictions

 

Party A’s financial indicators must continue to satisfy the following criteria:

 

1.           The Company’s effective credit rating must be AA. If lower than AA,
, special approval from the bank is required regarding the further use of the
credit facility.

 

2.           At the end of last year, the company’s asset-liability ratio is
30.05%, and its liability will increase before the project enters sale stage; so
based on the characteristics of the real estate business, it is determined that
the upper limit of the company’s asset-liability ratio is 50% during the period
of the credit facility. If such limit is exceeded, special approval from the
bank is required regarding the further use of the credit facility.

 

3.           Current ratio must not be lower than 2.0; and quick ratio must not
be lower than 0.8. If they are lower than the set criteria, special approval
from the bank is required regarding the further use of the credit facility.

 

4.           The Company’s current or remain debt is ¥38,500,000.00. There must
be no new debt or increase of the current debt during the period of the credit
facility.

 

Party B shall have the right to modify the above conditions and restrictions
after notifying Party A 10 business days in advance.

 



14

